DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive. Regarding claims 1 and 15, the Applicant argues that Ackmann et al. U.S. PGPub 2017/0097621 does not disclose “identifying a device state” by “querying a database to retrieve a mapping between the zone property and a device state.” Regarding claims 7 and 21, the Applicant argues that Ackmann does not disclose “determining whether the home automation device from which the discovery response was received is capable of effecting the zone property of the identified zone type.” The Examiner respectfully disagrees. Ackmann states, 
“Control processor 116 can also further include nonvolatile storage 204. Nonvolatile storage 204 can represent any suitable, nonvolatile storage medium, such as a hard disk drive (HDD) or nonvolatile memory, such as flash memory. Being well-suited to long-term storage, nonvolatile storage 204 can store data files such as media, software, and preference information. Nonvolatile storage 204 can be removable and interchangeable, thereby allowing portability of stored files, such as project files, created during programming of control network 100. According to aspects of the embodiments, project files can be used to map user desires into functions; as used thusly, project files are configuration files. These project files describe all the devices control system 100 knows about, what their buttons are configured to do, what types of devices they are, how they operate, and the operating parameters, among other features of each controllable device associated with control network 100. According to further aspects of the embodiments, project files can also be used to keep track of scheduling data, which users are using the system (e.g., identifiable by PED 104) (pg. 8-9, ¶409).”

“PED 104 can also include nonvolatile storage 412. Nonvolatile storage 412 can represent any suitable nonvolatile storage medium, such as a HDD or nonvolatile memory, such as flash memory. Being well-suited to long-term storage, nonvolatile storage 412 may store data files such as media, software and preference information. Nonvolatile storage 412 can be removable and interchangeable, thereby allowing portability of stored files such as project files created during programming of control network 100. Those of skill in the art can appreciate that data associated with controlling certain other electronic devices, such as a project file for a control application, can be saved in nonvolatile storage 412 (pg. 12, ¶445).”

“According to still further aspects of the embodiments, information regarding online/offline status can be recorded. Such recorded information can also include whether the device is part of a scene, whether the device is part of a schedule, and whether the firmware version is up-to-date. Still further, such recorded information can include more device specific information, such as whether the batteries are low in a battery powered device (pg. 24, ¶549).”

“According to further aspects of the embodiments, lighting and shading scenes can be configured using configuration App 506. For example, a user can set a scene for a room that includes multiple lights and shades. A scene is defined as a set of operating instructions that controls one or more controllable devices to operate in a specific manner. A scene can include multiple operations (open shades, close shades, open them 25%, close them 25%, and so on), and can run over predetermined periods of time. Scenes can be created for one room, and copied over to another room (or rooms) for the same or similar devices (i.e., a user can create a scene for a set of shades, but that would not be applicable for use with lighting controllable devices). Configuration App 506 can ascertain the appropriateness of the created scene for the designated group of controllable devices prior to allowing the scene to drive those controllable devices.

According to further aspects of the embodiments, as a user acquires one or more controllable devices (after setting up control network 100 as described in regard to FIG. 6), these are automatically assigned to a first scene entitled “all-house-on” and a second scene entitled “all-house-off” with no interaction from the user. According to aspects of the embodiments, the “all-house-off” and “all-house-on” functions are generally applied or used only with lights, shades, and audio devices, but control network 100 should not be construed to be so limited thereto. For example, a substantially similar mechanism can be applied to heating/cooling—the entire house can be set to 68° Fahrenheit (F), or 72° F., depending on the time of day/year. Additionally, as a user assigns one or more controllable devices to a particular room, these assigned controllable devices are automatically configured into two additional scenes for that particular room, the first of which is entitled “all-room-on,” and the second of which is entitled “all-room-off” for that room. According to still further aspects of the embodiments, additional commands can include “wakeup,” “leave,” “come home,” or “go to sleep,” and each can include parameters for the entire house, for different subsystems (pg. 26, ¶564-565).”

The Examiner asserts that Ackmann discloses “identifying a device state (e.g. device settings/parameters of lights, shades and audio devices), such as ” by “querying a database (e.g. project files stored in memory) to retrieve a mapping between the zone property (e.g. particular room/house) and a device state (wherein a scene maps the desired settings for a room/house.” Regarding claims 7 and 21, Ackmann discloses,
“Once find your devices button 1204 is pressed or clicked, the user is taken to acquire RF device GUI 1400, as illustrated in FIG. 14 according to aspects of the embodiments. Acquire RF device GUI 1400 includes number of devices field 1402, Unassigned Assets list 1404, configure button 1406, room selection list 1408, devices in selected room list 1410, and add to room button 1412.

Upon display of Acquire RF Device GUI 1400, the user can start the process of assigning controllable devices. A message can be displayed, not shown, that alerts the user that the process of controllable device correlation/discovery can begin, and it can take the user some time to make the manual pairing of the devices as desired. As described above, it is possible that more than one gateway device 114 can be associated with control network 100, so the user may be asked to choose from a plurality of gateway devices 114. Unassigned Assets list 1404 shows all of the controllable devices that have been acquired by control network 100, but which have not yet been correlated to a room. It is possible that some of the controllable devices can have multiple outputs; these will show up as multiple entries in the lists, but with a number at the end of its respective description (e.g., CLW-DIMEX-P#1 and CLW-DIMEX-P#1, as shown in Unassigned Assets List 1404). Once a device is selected by the user, configure button 1406 is added to unassigned assets list 1404, as shown in FIG. 14; note that in FIG. 14, similar to that of FIG. 13, selected items are italicized to indicate the status of being selected or acted on for purposes of this discussion.

Room selection list 1408 shows all of the rooms in the house. The user can scroll down the list, if there are more rooms than can fit in the field (which is a feature that those of skill in the art can appreciate), and when a room is selected (“Parlour” in this case), the name is highlighted (shown as italicized in FIG. 14), and add to room button 1412 appears in room selection list 1408. In addition, devices in selected room list 1410 appears, also as shown in FIG. 14. In the example of FIG. 14, “Parlour” was selected, and devices in selected room list 1410 is labeled “Devices in Parlour”; in this case, two devices are shown, door keypad and CLW-DIMSWEX.

The Devices in Selected Room list 1410 shows all the controllable devices currently associated with the selected room. The devices are ordered initially in alphabetical order according to device name, which can be changed by the user following a prompt (e.g., change CLW-DIMSWEX to “Lights—Chuck's Room.” When a new device is added to Devices in Selected Room list 1410, it is automatically highlighted, and added to the bottom of the list. This is accomplished by clicking on “add” button 1412. In the example shown in FIG. 14, the unassigned controllable device CLW-DIMSWE has been selected from Unassigned Assets list 1401 (indicated by arrow A, and the italicized name), and has shown up in Devices in Selected Room list 1410. Although not shown in FIG. 14, in addition to the model name of the selected device, model numbers and serial numbers can also be shown in Selected Room list 1410. As with Room Configuration GUI 1300, there are Inline Edit button 1314, and Delete button 1316, which operate in a substantially similar manner as described above in regard to FIG. 13.

Also shown in Acquire RF Device GUI 1400 is Number of Devices field 1402. This field indicates the total number of controllable devices that have been assigned, and the total number of controllable devices that have not been assigned. In FIG. 14, since two devices have been assigned to the parlour, and this is the first room controllable devices have been assigned to, the number of assigned devices is 2 and there 36 additional controllable devices waiting to be assigned.
Once the user has correlated all of the one or more controllable devices to the one or more selected/built rooms, gateway 114 can be taken out of acquire mode in method step 810, either through being selected on configuration App 506, or through some other process, such as a physical action (e.g., pushing a button) (pg. 17, ¶478-483).”

The Examiner asserts that Ackmann discloses “transmitting a discovery request (e.g. via “find your devices button”) and receiving, from a home automation device (e.g. controllable device), a discovery response (e.g. identified device connection to the network), and determining whether the home automation device from which the discovery response was received is capable of effecting the zone property of the identified zone type (wherein assigned controllable devices are capable of effecting the identified room or zone and unassigned controllable devices are currently incapable of effecting the identified room or zone).” For at least these reasons, the rejection of the claims is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ackmann et al. U.S. PGPub 2017/0097621.
Regarding claims 1 and 15, Ackmann discloses a method of adapting a home-independent home automation scene to a designated home, the method comprising: receiving information regarding a home-independent home automation scene (e.g. Good Morning Scene, Lighting and Shading Scene, Night Time Scene, wherein scenes are home-independent; they can be used in any home), the information identifying (i) a zone property (e.g. current zone conditions/parameters) (e.g. pg. 8-9,  ¶409; pg. 12, ¶445; pg. 15-16, ¶471 and 473; pg. 18-20, ¶491-508; pg. 21, ¶511-512 and 516-517; pg. 22, ¶523; pg. 23, ¶539; pg. 24, ¶549; pg. 25, ¶555-557; pg. 26, ¶564-565; pg. 28-29, ¶582; pg. 30, ¶597; Fig. 12-14), and (ii) an identified zone type (e.g. kitchen, bedroom) (e.g. pg. 8-9,  ¶409; pg. 12, ¶445; pg. 15-16, ¶471 and 473; pg. 18-20, ¶491-508; pg. 21, ¶511-512 and 516-517; pg. 22, ¶523; pg. 23, ¶539; pg. 24, ¶549; pg. 25, ¶555-557; pg. 26, ¶564-565; pg. 28-29, ¶582; pg. 30, ¶597; Fig. 12-14); identifying, in the designated home, a zone corresponding to the identified zone type (e.g. pg. 8-9,  ¶409; pg. 12, ¶445; pg. 15-16, ¶471 and 473; pg. 18-20, ¶491-508; pg. 21, ¶511-512 and 516-517; pg. 22, ¶523; pg. 23, ¶539; pg. 24, ¶549; pg. 25, ¶555-557; pg. 26, ¶564-565; pg. 28-29, ¶582; pg. 30, ¶597; Fig. 12-14); identifying, in the designated home, at least one home automation device (e.g. lighting and shading devices) capable of affecting the zone property in the identified zone (e.g. pg. 8-9,  ¶409; pg. 12, ¶445; pg. 15-16, ¶471 and 473; pg. 18-20, ¶491-508; pg. 21, ¶511-512 and 516-517; pg. 22, ¶523; pg. 23, ¶539; pg. 24, ¶549; pg. 25, ¶555-557; pg. 26, ¶564-565; pg. 28-29, ¶582; pg. 30, ¶597; Fig. 12-14); for each of the identified devices, identifying a device state (e.g. lighting level, shade position) of the respective device that contributes to the zone property, wherein identifying a device state comprises querying a database (e.g. recalling stored scenes from a database) to retrieve a mapping between the zone property and a device state (e.g. lighting level and shade position) (e.g. pg. 8-9,  ¶409; pg. 12, ¶445; pg. 15-16, ¶471 and 473; pg. 18-20, ¶491-508; pg. 21, ¶511-512 and 516-517; pg. 22, ¶523; pg. 23, ¶539; pg. 24, ¶549; pg. 25, ¶555-557; pg. 26, ¶564-565; pg. 28-29, ¶582; pg. 30, ¶597; Fig. 12-14); storing a home-automation scene for the designated home (e.g. pg. 8-9,  ¶409; pg. 12, ¶445; pg. 15-16, ¶471 and 473; pg. 18-20, ¶491-508; pg. 21, ¶511-512 and 516-517; pg. 22, ¶523; pg. 23, ¶539; pg. 24, ¶549; pg. 25, ¶555-557; pg. 26, ¶564-565; pg. 28-29, ¶582; pg. 30, ¶597; Fig. 12-14), wherein the home-automation scene comprises information identifying the at least one identified devices and the respective identified device states (e.g. scene parameters) of those devices (e.g. pg. 8-9,  ¶409; pg. 12, ¶445; pg. 15-16, ¶471 and 473; pg. 18-20, ¶491-508; pg. 21, ¶511-512 and 516-517; pg. 22, ¶523; pg. 23, ¶539; pg. 24, ¶549; pg. 25, ¶555-557; pg. 26, ¶564-565; pg. 28-29, ¶582; pg. 30, ¶597; Fig. 12-14); and in response to user selection of the stored home-automation scene, causing the at least one identified device to implement the respective identified state (e.g. pg. 8-9,  ¶409; pg. 12, ¶445; pg. 15-16, ¶471 and 473; pg. 18-20, ¶491-508; pg. 21, ¶511-512 and 516-517; pg. 22, ¶523; pg. 23, ¶539; pg. 24, ¶549; pg. 25, ¶555-557; pg. 26, ¶564-565; pg. 28-29, ¶582; pg. 30, ¶597; Fig. 12-14).
 	Regarding claims 2 and 16, Ackmann discloses the method of claim 1, wherein the zone property is a property selected from a list consisting of dark (e.g. Night Time/sunset), secure, light (e.g. sunrise), warmer (e.g. sunrise), cooler (e.g. sunset), warm, cool, open, and breezy (e.g. pg. 8-9,  ¶409; pg. 12, ¶445; pg. 15-16, ¶471 and 473; pg. 18-20, ¶491-508; pg. 21, ¶511-512 and 516-517; pg. 22, ¶523; pg. 23, ¶539; pg. 24, ¶549; pg. 25, ¶555-557; pg. 26, ¶564-565; pg. 28-29, ¶582; pg. 30, ¶597; Fig. 12-14).
 	Regarding claims 3 and 17, Ackmann discloses the method of claim 1, wherein the zone property is dark, and wherein: at least one of the devices is a light, and the identified device state of the light is off (e.g. pg. 8-9,  ¶409; pg. 12, ¶445; pg. 15-16, ¶471 and 473; pg. 18-20, ¶491-508; pg. 21, ¶511-512 and 516-517; pg. 22, ¶523; pg. 23, ¶539; pg. 24, ¶549; pg. 25, ¶555-557; pg. 26, ¶564-565; pg. 28-29, ¶582; pg. 30, ¶597; Fig. 12-14).
 	Regarding claims 4 and 18, Ackmann discloses the method of claim 1, wherein the zone property is dark, and wherein: at least one of the devices is a window shade, and the identified device-state of the window shade is closed (e.g. pg. 8-9,  ¶409; pg. 12, ¶445; pg. 15-16, ¶471 and 473; pg. 18-20, ¶491-508; pg. 21, ¶511-512 and 516-517; pg. 22, ¶523; pg. 23, ¶539; pg. 24, ¶549; pg. 25, ¶555-557; pg. 26, ¶564-565; pg. 28-29, ¶582; pg. 30, ¶597; Fig. 12-14).
 	Regarding claims 5 and 19, Ackmann discloses the method of claim 1, wherein the zone property is light, and wherein: at least one of the devices is a light, and the identified device-state of the light is on (e.g. pg. 8-9,  ¶409; pg. 12, ¶445; pg. 15-16, ¶471 and 473; pg. 18-20, ¶491-508; pg. 21, ¶511-512 and 516-517; pg. 22, ¶523; pg. 23, ¶539; pg. 24, ¶549; pg. 25, ¶555-557; pg. 26, ¶564-565; pg. 28-29, ¶582; pg. 30, ¶597; Fig. 12-14).
 	Regarding claims 6 and 20, Ackmann discloses the method of claim 1, wherein the zone property is light, and wherein: at least one of the devices is a window shade, and the identified device-state of the window shade is open (e.g. pg. 8-9,  ¶409; pg. 12, ¶445; pg. 15-16, ¶471 and 473; pg. 18-20, ¶491-508; pg. 21, ¶511-512 and 516-517; pg. 22, ¶523; pg. 23, ¶539; pg. 24, ¶549; pg. 25, ¶555-557; pg. 26, ¶564-565; pg. 28-29, ¶582; pg. 30, ¶597; Fig. 12-14).
 	Regarding claims 7 and 21, Ackmann discloses the method of claim 1, wherein identifying an automation device comprises: transmitting a discovery request and receiving, from a home automation device, a discovery response (e.g. pg. 17, ¶478-483; Fig. 14), and determining whether the home automation device from which the discovery response was received is capable of effecting the zone property of the identified zone type (e.g. pg. 17, ¶478-483; Fig. 14).
 	Regarding claim 9, Ackmann discloses the method of claim 1, wherein storing a home-automation scene comprises storing a device type and action instructions to place the device in the device state (e.g. pg. 8-9,  ¶409; pg. 12, ¶445; pg. 15-16, ¶471 and 473; pg. 18-20, ¶491-508; pg. 21, ¶511-512 and 516-517; pg. 22, ¶523; pg. 23, ¶539; pg. 24, ¶549; pg. 25, ¶555-557; pg. 26, ¶564-565; pg. 28-29, ¶582; pg. 30, ¶597; Fig. 12-14).
 	Regarding claim 10, Ackmann discloses the method of claim 9, wherein storing a home-automation scene further comprises storing a device-operation parameter (e.g. pg. 8-9,  ¶409; pg. 12, ¶445; pg. 15-16, ¶471 and 473; pg. 18-20, ¶491-508; pg. 21, ¶511-512 and 516-517; pg. 22, ¶523; pg. 23, ¶539; pg. 24, ¶549; pg. 25, ¶555-557; pg. 26, ¶564-565; pg. 28-29, ¶582; pg. 30, ¶597; Fig. 12-14).
 	Regarding claim 11, Ackmann discloses the method of claim 1, wherein a zone for a home automation device is determined based on an input from a user interface (e.g. pg. 8-9,  ¶409; pg. 12, ¶445; pg. 15-16, ¶471 and 473; pg. 18-20, ¶491-508; pg. 21, ¶511-512 and 516-517; pg. 22, ¶523; pg. 23, ¶539; pg. 24, ¶549; pg. 25, ¶555-557; pg. 26, ¶564-565; pg. 28-29, ¶582; pg. 30, ¶597; Fig. 12-14).
 	Regarding claim 12, Ackmann discloses the method of claim 1, wherein causing the at least one identified device to perform the respective identified action comprises transmitting action instructions to the respective home automation devices (e.g. pg. 8-9,  ¶409; pg. 12, ¶445; pg. 15-16, ¶471 and 473; pg. 18-20, ¶491-508; pg. 21, ¶511-512 and 516-517; pg. 22, ¶523; pg. 23, ¶539; pg. 24, ¶549; pg. 25, ¶555-557; pg. 26, ¶564-565; pg. 28-29, ¶582; pg. 30, ¶597; Fig. 12-14).
 	Regarding claim 13, Ackmann discloses the method of claim 1, wherein causing the at least one identified device to perform the respective identified actions comprises transmitting action instructions and device-operation parameters to the respective home automation devices (e.g. pg. 8-9,  ¶409; pg. 12, ¶445; pg. 15-16, ¶471 and 473; pg. 18-20, ¶491-508; pg. 21, ¶511-512 and 516-517; pg. 22, ¶523; pg. 23, ¶539; pg. 24, ¶549; pg. 25, ¶555-557; pg. 26, ¶564-565; pg. 28-29, ¶582; pg. 30, ¶597; Fig. 12-14).
Regarding claim 14, Ackmann discloses the method of claim 1, wherein identifying the at least one automation device comprises retrieving a device type and zone from a local storage cache (e.g. pg. 8-9, ¶409; pg. 10, ¶421; pg. 29, ¶585; pg. 30, ¶597).

Relevant Prior Art
Fok et al. U.S. PGPub 2016/0073482 discloses a method of adapting a home-independent home automation scene to a designated home (e.g. pg. 11-12, ¶91-95; Fig. 13-14).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
July 6, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116